Exhibit 10.7

 

[g95921ku01i001.jpg]

Initials: Interested Party

 

Accuray

 

 

 

 

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

 

This Amended and Restated Indemnification Agreement (“Agreement”) is effective
as of January 1, 2011 by and between Accuray Incorporated, a Delaware
corporation (the “Company”),
and                                                             (“Indemnitee”).

 

A.            The Company recognizes the continued difficulty in obtaining
liability insurance for its directors, officers, employees, controlling persons,
fiduciaries and other agents and affiliates, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.

 

B.            The Company further recognizes the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
controlling persons, fiduciaries and other agents and affiliates to expensive
litigation risks at the same time as the availability and coverage of liability
insurance has been severely limited.

 

C.            The current protection available to directors, officers,
employees, controlling persons, fiduciaries and other agents and affiliates of
the Company may not be adequate under the present circumstances, and directors,
officers, employees, controlling persons, fiduciaries and other agents and
affiliates of the Company (or persons who may be alleged or deemed to be the
same), including the Indemnitee, may not be willing to continue to serve or be
associated with the Company in such capacities without additional protection.

 

D.            The Company (a) desires to attract and retain the involvement of
highly qualified persons, such as Indemnitee, to serve and be associated with
the Company, and (b) accordingly, wishes to provide for the indemnification and
advancement of expenses to the Indemnitee to the maximum extent permitted by
law.

 

E.             In view of the considerations set forth above, the Company
desires that Indemnitee shall be indemnified and advanced expenses by the
Company as set forth herein. In consideration of the mutual promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Certain Definitions.

 

(a)           “Change in Control” shall be deemed to have occurred if, on or
after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company

 

1

--------------------------------------------------------------------------------


 

representing more than 50% of the total voting power represented by the
Company’s then outstanding Voting Securities (as defined below), (ii) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation other than a merger or consolidation which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least 80% of the
total voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of (in
one transaction or a series of related transactions) all or substantially all of
the Company’s assets.

 

(b)           “Claim” shall mean with respect to a Covered Event (as defined
below):  any threatened, asserted, pending or completed action, suit, proceeding
or alternative dispute resolution mechanism, or any hearing, inquiry or
investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other.

 

(c)           References to the “Company” shall include, in addition to Accuray
Incorporated, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Accuray Incorporated
(or any of its wholly owned subsidiaries) is a party, which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

 

(d)           “Covered Event” shall mean any event or occurrence related to the
fact that Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or any subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise, or
by reason of any action or inaction on the part of Indemnitee while serving in
such capacity.

 

2

--------------------------------------------------------------------------------


 

(e)           “Expenses” shall mean any and all direct and indirect costs,
losses, claims, damages, fees, expenses and liabilities, joint or several
(including attorneys’ fees and all other costs, expenses and obligations
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation), judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred, of any Claim and any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement.  Expenses shall also include those
Expenses incurred by the Indemnitee in connection with the interpretation,
enforcement or defense of the Indemnitee’s rights under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company.

 

(f)            “Expense Advance” shall mean a payment to Indemnitee pursuant to
Section 3 of Expenses in advance of the settlement of or final judgment in any
action, suit, proceeding or alternative dispute resolution mechanism, hearing,
inquiry or investigation, which constitutes a Claim.

 

(g)           “Independent Legal Counsel” shall mean an attorney or firm of
attorneys, selected in accordance with the provisions of Section 2(d) hereof,
who shall not have otherwise performed services for the Company or Indemnitee
within the last three (3) years (other than with respect to matters concerning
the rights of Indemnitee under this Agreement, or of other indemnitees under
similar indemnity agreements).

 

(h)           References to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.

 

(i)            “Reviewing Party” shall mean, subject to the provisions of
Section 2(d), any person or body appointed by the Board of Directors in
accordance with applicable law to review the Company’s obligations hereunder and
under applicable law, which may include a member or members of the Company’s
Board of Directors, Independent Legal Counsel or any other person or body not a
party to the particular Claim for which Indemnitee is seeking indemnification,
exoneration or hold harmless rights.

 

(j)            “Section” refers to a section of this Agreement unless otherwise
indicated.

 

3

--------------------------------------------------------------------------------


 

(k)           “Voting Securities” shall mean any securities of the Company that
vote generally in the election of directors.

 

2.             Indemnification.

 

(a)           Indemnification of Expenses.  Subject to the provisions of Section
2(b) below, the Company shall indemnify, exonerate or hold harmless Indemnitee
for Expenses to the fullest extent permitted by law if Indemnitee was or is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any Claim (whether by reason
of or arising in part out of a Covered Event), including all interest,
assessments and other charges incurred in connection with or in respect of such
Expenses.

 

(b)           Review of Indemnification Obligations.  Notwithstanding the
foregoing, in the event any Reviewing Party shall have determined (in a written
opinion, in any case in which Independent Legal Counsel is the Reviewing Party)
that Indemnitee is not entitled to be indemnified, exonerated or held harmless
hereunder under applicable law, (i) the Company shall have no further obligation
under Section 2(a) to make any payments to Indemnitee not made prior to such
determination by such Reviewing Party and (ii) the Company shall be entitled to
be reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
Expenses theretofore paid in indemnifying, exonerating or holding harmless
Indemnitee (within thirty (30) days after such determination); provided,
however, that if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee is entitled to be indemnified, exonerated or held harmless hereunder
under applicable law, any determination made by any Reviewing Party that
Indemnitee is not entitled to be indemnified hereunder under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expenses theretofore paid in indemnifying, exonerating or
holding harmless Indemnitee until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed).  Indemnitee’s obligation to reimburse the Company for any Expenses
shall be unsecured and no interest shall be charged thereon.

 

(c)           Indemnitee Rights on Unfavorable Determination; Binding Effect. 
If any Reviewing Party determines that Indemnitee substantively is not entitled
to be indemnified, exonerated or held harmless hereunder in whole or in part
under applicable law, Indemnitee shall have the right to commence litigation
seeking an initial determination by the court or challenging any such
determination by such Reviewing Party or any aspect thereof, including the legal
or factual bases therefore, and, subject to the provisions of Section 15, the
Company hereby consents to service of process and to appear in any such
proceeding.  Absent such litigation, any determination by any Reviewing Party
shall be conclusive and binding on the Company and Indemnitee.

 

(d)           Selection of Reviewing Party; Change in Control.  If there has not
been a Change in Control, any Reviewing Party shall be selected by the Board of
Directors, and if there has been such a Change in Control (other than a Change
in Control which has been approved by

 

4

--------------------------------------------------------------------------------


 

a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control), any Reviewing Party with respect to all
matters thereafter arising concerning Indemnitee’s indemnification, exoneration
or hold harmless rights for Expenses under this Agreement or any other agreement
or under the Company’s Certificate of Incorporation or bylaws as now or
hereafter in effect, or under any other applicable law, if desired by
Indemnitee, shall be Independent Legal Counsel selected by the Indemnitee and
approved by Company (which approval shall not be unreasonably withheld). Such
counsel, among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent Indemnitee would be entitled to be
indemnified, exonerated or held harmless hereunder under applicable law and the
Company agrees to abide by such opinion.  The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to fully
indemnify, exonerate and hold harmless such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.  Notwithstanding
any other provision of this Agreement, the Company shall not be required to pay
Expenses of more than one Independent Legal Counsel in connection with all
matters concerning a single Indemnitee, and such Independent Legal Counsel shall
be the Independent Legal Counsel for any or all other Indemnitees unless (i) the
Company otherwise determines or (ii) any Indemnitee shall provide a written
statement setting forth in detail a reasonable objection to such Independent
Legal Counsel representing other Indemnitees.

 

(e)           Mandatory Payment of Expenses.  Notwithstanding any other
provision of this Agreement other than Section 10 hereof, to the extent that
Indemnitee has been successful on the merits or otherwise, including, without
limitation, the dismissal of an action without prejudice, in defense of any
Claim, Indemnitee shall be indemnified, exonerated and held harmless against all
Expenses incurred by Indemnitee in connection therewith.

 

(f)            Contribution.  If the indemnification, exoneration or hold
harmless rights provided for in this Agreement is for any reason held by a court
of competent jurisdiction to be unavailable to an Indemnitee, then in lieu of
indemnifying, exonerating or holding harmless Indemnitee there under, the
Company shall contribute to the amount paid or payable by Indemnitee as a result
of such Expenses (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and Indemnitee, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
Indemnitee in connection with the action or inaction which resulted in such
Expenses, as well as any other relevant equitable considerations.  In connection
with the registration of the Company’s securities, the relative benefits
received by the Company and Indemnitee shall be deemed to be in the same
respective proportions that the net proceeds from the offering (before deducting
expenses) received by the Company and Indemnitee, in each case as set forth in
the table on the cover page of the applicable prospectus, bear to the aggregate
public offering price of the securities so offered.  The relative fault of the
Company and Indemnitee shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or Indemnitee and the parties’ relative

 

5

--------------------------------------------------------------------------------


 

intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 2(f) were determined by pro rata or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  In
connection with the registration of the Company’s securities, in no event shall
Indemnitee be required to contribute any amount under this Section 2(f) in
excess of the net proceeds received by Indemnitee from its sale of securities
under such registration statement.  No person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(1) of the Securities Act)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.

 

3.             Expense Advances.

 

(a)           Obligation to Make Expense Advances.  The Company shall make
Expense Advances to Indemnitee in advance of the final disposition of a Claim. 
The Indemnitee hereby undertakes to repay such amounts advanced only if, and to
the extent, it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified, exonerated or held harmless therefore by the
Company.

 

(b)           Form of Undertaking.  The undertaking made by the Indemnitee under
this Section 3 to repay any Expense Advances shall be deemed to be unsecured and
no interest shall be charged thereon.

 

4.             Procedures for Indemnification and Expense Advances.

 

(a)           Timing of Payments.  All payments of Expenses (including without
limitation Expense Advances) by the Company to the Indemnitee pursuant to this
Agreement shall be made to the fullest extent permitted by law as soon as
practicable after written demand by Indemnitee therefore is presented to the
Company, but in no event later than forty-five (45) days after such written
demand by Indemnitee is presented to the Company, except in the case of Expense
Advances, which shall be made no later than twenty (20) days after such written
demand by Indemnitee is presented to the Company.

 

(b)           Notice/Cooperation by Indemnitee.  Indemnitee shall, as a
condition precedent to Indemnitee’s right to be indemnified, exonerated or held
harmless or Indemnitee’s right to receive Expense Advances under this Agreement,
give the Company notice in writing as soon as practicable of any Claim made
against Indemnitee for which indemnification, exoneration or hold harmless right
will or could be sought under this Agreement.  Notice to the Company shall be
directed to the President or Chief Executive Officer of the Company at the
address shown on the signature page of this Agreement (or such other address as
the Company shall designate in writing to Indemnitee).  In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee’s power.

 

6

--------------------------------------------------------------------------------


 

(c)           No Presumptions; Burden of Proof.  For purposes of this Agreement,
the termination of any Claim by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification, exoneration or hold harmless right is not
permitted by this Agreement or applicable law.  In addition, neither the failure
of any Reviewing Party to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by any Reviewing Party that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by Indemnitee to secure a judicial determination that
Indemnitee should be indemnified, exonerated or held harmless under this
Agreement or applicable law, shall be a defense to Indemnitee’s claim or create
a presumption that Indemnitee has not met any particular standard of conduct or
did not have any particular belief.  In connection with any determination by any
Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified, exonerated or held harmless hereunder, the burden of proof shall be
on the Company to establish that Indemnitee is not so entitled.

 

(d)           Notice to Insurers.  If, at the time of the receipt by the Company
of a notice of a Claim pursuant to Section 4(b) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the respective policies.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies.

 

(e)           Selection of Counsel.  In the event the Company shall be obligated
hereunder to provide indemnification, exoneration or hold harmless rights for or
make any Expense Advances with respect to the Expenses of any Claim, the
Company, if appropriate, shall be entitled to assume the defense of such Claim
with counsel approved by Indemnitee (which approval shall not be unreasonably
withheld) upon the delivery to Indemnitee of written notice of the Company’s
election to do so.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees or expenses of
separate counsel subsequently employed by or on behalf of Indemnitee with
respect to the same Claim; provided, however, that (i) Indemnitee shall have the
right to employ Indemnitee’s separate counsel in any such Claim at Indemnitee’s
expense and (ii) if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee’s separate counsel shall be Expenses for which Indemnitee may
receive indemnification, exoneration or hold harmless rights or Expense Advances
hereunder.  The Company shall have the right to conduct such defense as it sees
fit in its sole discretion, including the right to settle any claim, action or
proceeding against Indemnitee without the consent of Indemnitee, provided that
the terms of such settlement include either: (i) a

 

7

--------------------------------------------------------------------------------


 

full release of Indemnitee by the claimant from all liabilities or potential
liabilities under such claim; or (ii), in the event such full release is not
obtained, the terms of such settlement do not limit any indemnification,
exoneration or hold harmless right Indemnitee may now, or hereafter, be entitled
to under this Agreement, the Company’s Certificate of Incorporation, bylaws, any
agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of the State of Delaware (the “DGCL”) or otherwise.

 

5.             Additional Indemnification Rights; Non-exclusivity.

 

(a)           Scope.  The Company hereby agrees to indemnify, exonerate and hold
harmless the Indemnitee to the fullest extent permitted by law, notwithstanding
that such indemnification, exoneration or hold harmless right is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, the Company’s bylaws or by statute.  In the event
of any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify, exonerate
or hold harmless a member of its board of directors or an officer, employee,
agent or fiduciary, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits afforded by such change.  In the
event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify, exonerate or hold harmless a
member of its board of directors or an officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder except as set forth in Section 10(a)
hereof.

 

(b)           Non-exclusivity.  The indemnification, exoneration or hold
harmless rights and the payment of Expense Advances provided by this Agreement
shall be in addition to any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its bylaws, any other agreement, any
vote of stockholders or disinterested directors, the DGCL, or otherwise.  The
indemnification, exoneration or hold harmless rights and the payment of Expense
Advances provided under this Agreement shall continue as to Indemnitee for any
action taken or not taken while serving in an indemnified, exonerated or held
harmless capacity even though subsequent thereto Indemnitee may have ceased to
serve in such capacity.

 

6.             No Duplication of Payments.  The Company shall not be liable
under this Agreement to make any payment in connection with any Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, provision of the Company’s Certificate of
Incorporation, bylaws or otherwise) of the amounts otherwise payable hereunder.

 

7.             Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification, exoneration or hold harmless
rights by the Company for some or a portion of Expenses incurred in connection
with any Claim, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify, exonerate or hold harmless Indemnitee for the
portion of such Expenses to which Indemnitee is entitled.

 

8

--------------------------------------------------------------------------------


 

8.             Mutual Acknowledgment.  Both the Company and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying, exonerating or holding harmless its
directors, officers, employees, agents or fiduciaries under this Agreement or
otherwise.  Indemnitee understands and acknowledges that the Company may be
required in the future to undertake with the Securities and Exchange Commission
to submit the question of indemnification, exoneration or hold harmless rights
to a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify, exonerate or hold harmless Indemnitee.

 

9.             Liability Insurance.  To the extent the Company maintains
liability insurance applicable to directors, officers, employees, agents or
fiduciaries, Indemnitee shall be covered by such policies in such a manner as to
provide Indemnitee the same rights and benefits as are provided to the most
favorably insured of the Company’s directors, if Indemnitee is a director; or of
the Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.

 

10.          Exceptions.  Notwithstanding any other provision of this Agreement,
the Company shall not be obligated pursuant to the terms of this Agreement:

 

(a)           Excluded Action or Omissions.  To indemnify, exonerate or hold
harmless Indemnitee for Expenses resulting from acts, omissions or transactions
for which Indemnitee is prohibited from receiving indemnification, exoneration
or hold harmless rights under this Agreement or applicable law; provided,
however, that notwithstanding any limitation set forth in this Section 10(a)
regarding the Company’s obligation to provide indemnification, exoneration or
hold harmless rights to Indemnitee shall be entitled under Section 3 to receive
Expense Advances hereunder with respect to any such Claim unless and until a
court having jurisdiction over the Claim shall have made a final judicial
determination (as to which all rights of appeal there from have been exhausted
or lapsed) that Indemnitee has engaged in acts, omissions or transactions for
which Indemnitee is prohibited from receiving indemnification under this
Agreement or applicable law.

 

(b)           Claims Initiated by Indemnitee.  To indemnify, exonerate or hold
harmless or make Expense Advances to Indemnitee with respect to Claims initiated
or brought voluntarily by Indemnitee and not by way of defense, counterclaim or
cross claim, except (i) with respect to actions or proceedings brought to
establish or enforce an indemnification, exoneration or hold harmless right
under this Agreement or any other agreement or insurance policy or under the
Company’s Certificate of Incorporation or bylaws now or hereafter in effect
relating to Claims for Covered Events, (ii) in specific cases if the Board of
Directors has approved the initiation or bringing of such Claim, or (iii) as
otherwise required under Section 145 of the DGCL, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
exoneration, hold harmless right, Expense Advances or insurance recovery, as the
case may be.

 

9

--------------------------------------------------------------------------------


 

(c)           Lack of Good Faith.  To indemnify, exonerate or hold harmless
Indemnitee for any Expenses incurred by the Indemnitee with respect to any
action instituted (i) by Indemnitee to enforce or interpret this Agreement, if a
court having jurisdiction over such action determines as provided in Section 13
that each of the material assertions made by the Indemnitee as a basis for such
action was not made in good faith or was frivolous, or (ii) by or in the name of
the Company to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines as provided in Section 13 that each of
the material defenses asserted by Indemnitee in such action was made in bad
faith or was frivolous.

 

(d)           Claims Under Section 16(b).  To indemnify, exonerate or hold
harmless Indemnitee for Expenses and the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or any similar successor
statute; provided, however, that notwithstanding any limitation set forth in
this Section 10(d) regarding the Company’s obligation to provide indemnification
or exoneration or hold harmless, Indemnitee shall be entitled under Section 3 to
receive Expense Advances hereunder with respect to any such Claim unless and
until a court having jurisdiction over the Claim shall have made a final
judicial determination (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee has violated said statute.

 

(e)           Disgorgement of Profits and Bonuses.  To indemnify, exonerate or
hold harmless Indemnitee for Expenses incurred in connection with or the
reimbursement of any bonus or other incentive-based or equity-based compensation
or of any profits realized by the Indemnitee from the sale of securities of the
Company, as required in each case under the Securities Act of 1934, as amended
(including any such reimbursements that arise form an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 or Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or
the payment to the Company of profits arising from the purchase and sale by the
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act
of 2002).

 

11.          Counterparts.  This Agreement may be executed in counterparts and
by facsimile or electronic transmission, each of which shall constitute an
original and all of which, together, shall constitute one instrument.

 

12.          Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives.  The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  This Agreement shall
continue in

 

10

--------------------------------------------------------------------------------


 

effect regardless of whether Indemnitee continues to serve as a director,
officer, employee, agent or fiduciary (as applicable) of the Company or of any
other enterprise at the Company’s request.

 

13.          Expenses Incurred in Action Relating to Enforcement or
Interpretation.  In the event that any action is instituted by Indemnitee under
this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be indemnified for all Expenses incurred by Indemnitee with
respect to such action (including without limitation attorneys’ fees),
regardless of whether Indemnitee is ultimately successful in such action, unless
as a part of such action a court having jurisdiction over such action makes a
final judicial determination (as to which all rights of appeal therefrom have
been exhausted or lapsed) that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous; provided, however, that until such final judicial determination is
made, Indemnitee shall be entitled under Section 3 to receive payment of Expense
Advances hereunder with respect to such action.  In the event of an action
instituted by or in the name of the Company under this Agreement to enforce or
interpret any of the terms of this Agreement, Indemnitee shall be entitled to be
indemnified, exonerated or held harmless for all Expenses incurred by Indemnitee
in defense of such action (including without limitation costs and expenses
incurred with respect to Indemnitee’s counterclaims and cross-claims made in
such action), unless as a part of such action a court having jurisdiction over
such action makes a final judicial determination (as to which all rights of
appeal therefrom have been exhausted or lapsed) that each of the material
defenses asserted by Indemnitee in such action was made in bad faith or was
frivolous; provided, however, that until such final judicial determination is
made, Indemnitee shall be entitled under Section 3 to receive payment of Expense
Advances hereunder with respect to such action.

 

14.          Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and signed for by the party addressed, on the date of such
delivery, or (ii) if mailed by domestic certified or registered mail with
postage prepaid, on the third business day after the date postmarked.  Addresses
for notice to either party are as shown on the signature page of this Agreement
or as subsequently modified by written notice.

 

15.          Consent to Jurisdiction.  The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware, which shall be the exclusive and only proper
forum for adjudicating such a claim.

 

16.          Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law. 
Furthermore, to the fullest extent possible, the provisions of this Agreement

 

11

--------------------------------------------------------------------------------


 

(including without limitation each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

17.          Choice of Law.  This Agreement, and all rights, remedies,
liabilities, powers and duties of the parties to this Agreement, shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws.

 

18.          Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee from any insurance policy purchased by the Company,
who shall execute all documents required and shall do all acts that may be
necessary to secure such rights and to enable the Company effectively to bring
suit to enforce such rights.  In no event, however, shall the Company or any
other person have any right of recovery, through subrogation or otherwise,
against (i) Indemnitee or (ii) any insurance policy purchased or maintained by
Indemnitee.

 

19.          Amendment and Termination.  No amendment, modification, termination
or cancellation of this Agreement shall be effective unless it is in writing
signed by both the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed to be or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

 

20.          Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of five (5) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such five-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

21.          Integration and Entire Agreement.  This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

 

22.          No Construction as Employment Agreement.  Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to employment by the
Company or any of its subsidiaries or affiliated entities.

 

23.          Additional Acts.  If for the validation of any of the provisions in
this Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Indemnification Agreement as of the date first above written.

 

 

 

ACCURAY INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

Louis J. Lavigne, Jr.

 

 

 

 

 

 

Title:

Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

Darren J. Milliken

 

 

 

 

 

 

Title:

Senior Vice President, General Counsel

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------